Citation Nr: 1401408	
Decision Date: 01/11/14    Archive Date: 01/23/14

DOCKET NO.  10-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1962 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at hearing held at the Cleveland, Ohio RO in June 2013. A transcript of the hearing is associated with the Veteran's virtual claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred a low back disability in service. Specifically, he asserts that he fell from a 45 foot telephone pole in August 1962 while stationed on Fort Gordon Army Base and injured his back.

The Veteran has reported that he was treated at the hospital located on Fort Gordon Army Base for 6 days after the August 1962 fall. There are no hospital inpatient records covering this time period in the Veteran's claims file. Therefore, this matter must be remanded so that the outstanding inpatient treatment records from the Fort Gordon Army Base hospital may be obtained.

Additionally, the Veteran reported that he receives disability benefits from the Social Security Administration (SSA) in connection with a back disability. SSA records have been obtained and associated with the claims file; however, there is no documentation of the SSA decision which actually granted the Veteran his disability benefits. On remand, this SSA decision should be obtained.

The Veteran also indicated during his June 2013 Board hearing that he applied for worker's compensation benefits for the 1989 work-related back injury.  In connection therewith he was seen by Dr. Romatula, who indicated that he had an old back injury, at St. Elizabeth Hospital in Youngstown, Ohio. On remand, any such worker's compensation records should also be obtained and associated with the claims file.

Also, during the June 2013 Board hearing, the Veteran reported that he started receiving treatment for his back disability at the Erie VAMC in 1989. He also testified that he has received treatment at the Crawford County Clinic, the Pittsburgh VA Hospital, and at the Wade Park VAMC. Upon review of the claims file, the Erie VAMC treatment records begin in October 1998 and end in September 2008. On remand, updated Erie VAMC treatment records from 1989 to October 1998 and from September 2008 to present must be obtained and any records from the Crawford County Clinic, the Pittsburgh VA Hospital, and the Wade Park VAMC must also be obtained and associated with the claims file.

Finally, the Board finds that an updated VA spine examination and opinion must be obtained to fully and fairly evaluate the Veteran's claim by considering all of the evidence newly obtained under the directives of this remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records pertaining to medical treatment of the Veteran at the Erie VAMC, the Crawford County Clinic, the Pittsburgh VAMC, and the Wade Park VAMC, as follows:

a.  those dating from 1989 to October 1998; and 

b.  those dating from September 2008. 

2. Obtain the Social Security Administration decision which granted disability benefits to the Veteran.

3. Obtain from the appropriate facility copies of inpatient clinical treatment records pertaining to hospitalization of the Veteran at the Fort Gordon, GA, base hospital in July/August 1962.

4. Obtain the appropriate release documentation from the Veteran so that all worker's compensation records, including medical records from Dr. Romatula and any other medical providers, upon which any worker's compensation determination was based may be obtained. Associate all obtained records with the claims file.

5. All attempts to fulfill the above development should be documented in the claims folder.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

If the inpatient clinical records are not obtained, the Veteran should also be provided with notice of alternate sources of evidence that he can submit to supplement the available service treatment records. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

6. After the above records are obtained, to the extent available, schedule the Veteran for a VA spine examination to determine the nature and etiology of his back disability. The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail. After a review of the history of the disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's back disability is causally related to an event, injury, or disease in service, to include the reported August 1962 fall from a telephone pole.

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. After completion of the above, and after reviewing the newly submitted evidence and determining whether further evidentiary development is required, the Veteran's claims should be readjudicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


